Citation Nr: 1750696	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-28 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, claimed as due to exposure to herbicide agents in service.

2.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for heart disease, claimed as due to exposure to herbicide agents in service or as secondary to diabetes mellitus.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder (GAD), and major depressive disorder (MDD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009, March 2011, and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014 the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

The case was previously before the Board in January 2015, when other issues were decided and the above-listed issues were remanded for further development.  

In a September 2015 decision, the Board denied all the appealed claims.  The Veteran timely appealed the Board's decision as to these claims, and the United States Court of Appeals for Veterans Claims (Court), by a May 2017 Memorandum Decision vacated the Board's September 2015 decision to the extent it denied the appealed claims listed on the cover page, and remanded these appealed claims for actions consistent with Court's Memorandum Decision.  The Court affirmed or dismissed all of the other issues decided in the September 2015 Board decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required, necessitating an additional remand.

The Veteran's claim for service connection for diabetes mellitus is based on asserted exposure to herbicide agents (e.g., Agent Orange), presumptively based   on his having asserted that he set foot in Vietnam during the applicable period in the Vietnam Era, pursuant to 38 C.F.R. § 3.307(a), 3.309(e). Over the course of appeal the Veteran has made multiple allegations of setting foot in Vietnam during service, some of which allegations the Board previously discounted in its now-vacated September 2015 decision based on non-credibility of the Veteran's assertions. The Board's findings of non-credibility were based substantially on the Veteran having submitted altered copies of service personnel records to support his presence in Vietnam. The Court did not disturb the Board's credibility findings regarding the altered documents.  

However, the Court found that additional development was required because the Board had failed to adequately address the Veteran's assertions that he had to depart for the United States on emergency leave on September 24, 1969, and that he had for this purpose flown out of Vietnam.  Initially, the Board notes that the "Abstract of Service and Medical History" submitted by the Veteran is consistent with the document contained within his service personnel records.  Additionally, the Veteran in March 2013 submitted a newspaper article informing of the death of his brother a few days prior to September 24, 1969.  The name of the newspaper and the date of the article are unfortunately not indicated in the copied portions of the newspaper pages submitted. However, the article mentions the Veteran by name, addresses his brother's untimely death a few days prior to September 24, 1969, lists the Veteran's parents and his other siblings, and addresses the Veteran's active duty status at the time in the Navy in the vicinity of Vietnam.    

Pursuant to the Court's instructions, development is needed to determine whether the Veteran could have flown back to the United States at that time from a departure point other than one in Vietnam.  In this regard, the Board notes that USS Constellation on which the Veteran was stationed was an aircraft carrier. Obtained ships logs from the USS Constellation from dates September 24 to 26, 1969, include names of Navy personnel injured aboard ship each day as well as names of personnel related to military justice proceedings.  However, the Veteran is not named in these ships logs, and these ships logs do not list personnel leaving the ship.  

The Veteran's claims for service connection for hypertension and heart disease are secondary to claimed diabetes mellitus, and hence are intertwined with the diabetes mellitus claim.  Harris v. Derwinski, 1 Vet.App. 180 (1991). 

As the Court noted in its Memorandum Decision, a corroborated in-service stressor may be required to support a claim for service-connected for PTSD, but is not required to support a claim for other psychiatric disability.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Hence, appropriate development including a VA psychiatric examination is required to address claims for service connection for psychiatric disability other than PTSD.  Additionally, the Court found that the Board had failed to adequately develop an alleged in-service stressor.  As quoted  by the Court, the Veteran asserted that on October 2, 1969, while he was serving aboard the USS Constellation in "South China Sea, Yankee Station Vietnam," 

[a] very good friend and shipmate of mine was killed in the aircraft crash of a C2A flying back to the ship.  He was among 28 people killed in this crash.  Nothing was ever located of the aircraft or the people.  It was attributed to a mechanical failure of an engine prop coming off and destroying the aircraft.  The aircraft was only a few miles from the Constellation at the time.  It is listed as crashing off North Vietnam.



At his hearing before the undersigned in January 2014, the Veteran testified that  this shipmate's name was Robert Leonard (phonetic spelling).  (Hearing transcript, p. 13.)  However, the Veteran also acknowledged at the hearing that he was still on emergency leave when this incident occurred.  

The crash of a Grumman C-2A Greyhound aircraft on October 2, 1969, while that aircraft was returning to the USS Constellation, with the death of all 27 occupants aboard the aircraft is well-documented and readily discovered from internet sources. See, e.g., https://aviation-safety.net/database/record.php?id=19691002-0 (record of the airplane crash in question).  

A June 2012 letter from the National Archives and Records Administration (NARA), College Park, Maryland, informs that the deck logs of the USS Constellation from October 1969 are accessible on the NARA website.  However, some additional research may be required to identify personnel from the USS Constellation killed in the October 2, 1969 Grumman C-2A Greyhound airplane crash.  

Hence, upon VA examination the examiner must address whether in his judgment this incident served as a stressor causing PTSD of the Veteran notwithstanding the Veteran having been thousands of miles away in the United States on emergency leave, due to the death of his brother, at the time of the airplane crash.  

Accordingly, the case is REMANDED for the following action:

1. With appropriate authorization and assistance from the Veteran, obtain any additional, relevant VA and private treatment records not yet associated with the claims file.  If any requested records are not available, the Veteran should be notified of such.  

2.  A query should be directed to an appropriate office     or department of Navy historical records, to answer the following: Where was the USS Constellation located on    or about September 24, 1969 and how likely was it that a Navy enlisted sailor aboard USS Constellation who was departing for the United States on emergency leave on     or about September 24, 1969, would have flown to the United States for that emergency leave out of a land base in Vietnam, versus flying out for such emergency leave from a point outside the geographic land area of Vietnam?  Any response received must be documented in the claims file.  

3.  The AOJ should verify through official sources  whether Robert Leonard was killed in the crash of a Grumman C-2A Greyhound that was flying back to the USS Constellation on October 2, 1969.  Any records or responses received must be documented in the claims file.  

4.  After the above development is completed to the   extent possible, schedule the Veteran for a VA PTSD examination.  Any tests deemed necessary should be conducted and the results reported. The examiner should then address the following:

a.  Does the Veteran meet the diagnostic criteria for PTSD?  The examiner should provide a rationale for his or her opinion and identify the stressor(s) upon which the diagnosis is based.  The examiner is advised that the Veteran's assertions of being subjected to mortar attacks and receiving a Purple Heart have been found to lack credibility. 

If the examiner relies on any verification of    the death of a fellow sailor aboard a Grumman C-2A Greyhound which crashed flying back to   the USS Constellation on October 2, 1969, the examiner should consider that the Veteran was reportedly on emergency leave since September 24, 1969 due to the death of one of his brothers, and thus thousands of miles away at the time of that October 2, 1969 plane crash.  

b.  For any other psychiatric disorder found, to include any anxiety disorder or any depressive disorder, the examiner should provide an opinion whether it is at least as likely as not    (50 percent probability or greater) that the psychiatric disorder is related to the Veteran's service.  The examiner should provide a rationale for each opinion provided.  

5.  After the development requested above has been completed, and after any other indicated development,   the AOJ should again review the record. If the benefits sought on appeal remain denied, the appellant and           his authorized representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is    returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




